Appeal No. 4794 from Judgment dated July 15, 1993, Jerry Owen Terry, Sr., Ruling Judge, Stone County Circuit Court.
Colette A. Oldmixon, David R. Smith, Smith & Oldmixon, Poplarville, William Liston, Liston/Lancaster, Winona, for Appellant.
Michael J. McElhaney, Colingo Williams Heidelberg Steinberger & McElhaney, Pas-cagoula, Rebecca C. Taylor, Jack Parsons, Parsons & Taylor, Wiggins, Jennifer L. Smith, Nashville, TN, for Appellee.
Before BRIDGES, P.J., and McMILLIN and PAYNE, JJ.
Reversed and Remanded.
FRAISER, C.J., THOMAS, P.J., and BARBER, COLEMAN, DIAZ, KING and SOUTHWICK, JJ., concur.